Title: [From Thomas Jefferson to Benjamin Harrison, 15 June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 15 June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 48: “The Speaker laid before the House a letter from the Governor, respecting the removal of the Convention troops in case of danger, and enclosing one from Col. Wood on the same subject.” TJ’s letter has not been found; James Wood’s letter, enclosed, must have been that of this same day, delivered “By Light Dragoon” from Charlottesville.]
